            CASE 0:20-cv-02049-MJD-TNL Doc. 27 Filed 10/26/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald             Civil No. 0:20-cv-02049-MJD-TNL
 Moey, Marissa Skaja, Charles R.
 Halverson, and Blair L. Johnson,
                                               ORDER GRANTING STIPULATION
                  Plaintiffs,                  FOR EXTENSION OF TIME TO ANSWER
                                               PLAINTIFFS’ COMPLAINT
 v.

 City of Minneapolis,

                  Defendant.

           Pursuant to the Stipulation (ECF No. 26) between Plaintiffs Minnesota Voters

Alliance, Ronald Moey, Marissa Skaja, Charles R. Halverson, and Blair L. Johnson and

Defendant City of Minneapolis, and for good cause shown, the Court hereby orders that:

           1.    Defendants may answer or otherwise respond to Plaintiffs’ Complaint on or

before November 17, 2020; and

           2.    No other deadlines will be affected with this extension.



IT IS SO ORDERED.

Dated: ______________, 2020                  _____________________________________
                                             The Honorable Tony N. Leung
                                             United States Magistrate Judge




554043.1
